Citation Nr: 0611226	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  96-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to restoration of a 10 percent rating for the 
residuals of a fractured right fibula effective April 1, 
2005.	


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1968 to 
December 1970.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from RO rating actions in March 
1995, November 1995, and January 2005.

The March 1995 rating decision granted service connection for 
the residuals of a right fibula fracture and assigned a 10 
percent initial rating, and the November 1995 rating action 
denied the assignment of an earlier effective date for the 
appellant's claim.  The appellant appealed both issues, and 
he testified before the RO's hearing officer regarding those 
issues in September 1996.  A decision by the Board in July 
2005 denied entitlement to an initial compensable rating 
before November 28, 1994, and also denied entitlement to a 
rating in excess of 10 percent from November 29, 1994 to 
January 13, 2005.  Those issues are accordingly no longer 
before the Board.

The matter that is still before the Board arises from a 
January 2005 RO rating action that reduced the 10 percent 
rating to noncompensable, effective April 1, 2005.  The 
appellant filed a Notice of Disagreement (NOD) in April 2005, 
and the issue was joined to the two issues discussed above.  
In July 2005 the Board issued a Manlincon remand instructing 
the RO to issue a Statement of the Case (SOC) on the instant 
issue (entitlement to restoration of a compensable rating).  
The RO issued a Statement of the Case (SOC) in August 2005, 
and the appellant filed a VA Form 9 (Appeal to the Board of 
Veterans Appeals) in August 2005.  The RO thereupon returned 
the file to the Board for further appellate review.



FINDINGS OF FACT

1.  All notification and development actions necessary to 
fairly adjudicate the issue on appeal have been accomplished.

2.  In March 1995, the RO assigned a 10 percent rating for 
residuals of a right fibula fracture, effective November 29, 
1995; the evaluation was based on a January 1995 VA medical 
examination and private medical records.

3.  VA medical examinations conducted in January 2000, 
September 2000, June 2001, and March 2004 showed that the 
appellant had no current residuals of a fractured right 
fibula, and specifically that he did not have a malunion of 
tibia and fibula.  

4.  Following the VA medical examinations in June 2001 and 
March 2004, the RO proposed reducing the appellant's 
disability rating for residuals of a fractured right fibula 
from 10 percent to noncompensable.  The RO implemented the 
reduction by rating decision in January 2005, with the 
reduction to become effective April 1, 2005.

5.  When compared to the medical findings that formed the 
basis for the compensable rating, the VA medical examination 
reports of June 2001 and March 2004 reflect sustained overall 
improvement of the appellant's service-connected disability. 


CONCLUSION OF LAW

The criteria for restoration of a 10 percent rating for the 
residuals of a fractured right fibula from April 1, 2005, are 
not met.  38 U.S.C.A. §§ 1155, 5107, 5107A, 5112(b)(6) (West 
2002); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 3.344, 4.7, 
4.71a, Diagnostic Code 5262 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim for restoration 
of compensable disability rating for service-connected 
residuals of a fractured right fibula has been accomplished.

Through the January 2005 rating decision and the August 2005 
SOC, the RO notified the appellant and his representative of 
the legal criteria governing the claim, the evidence that had 
been considered in connection with the appeal up to that 
point, and the bases for the denial of the claim.  After 
each, they were given the opportunity to respond.  
Accordingly, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support the claim.  

The Board notes that in February 2004, prior to the rating 
decision on appeal, the Appeals Management Center (AMC) 
notified the appellant of the evidence needed to substantiate 
a claim for increased rating, of the evidence newly received 
by VA, and of the respective responsibilities of the claimant 
and VA in obtaining evidence.  In September 2005, after the 
rating decision, the RO sent the appellant a letter 
specifically discussing the evidentiary requirements for 
restoration of a compensable rating, and also asking the 
appellant to send the RO any evidence in his possession that 
pertains to the claim.  The Board finds that these letters 
meet the statutory and regulatory requirement that VA notify 
a clamant what evidence, if any, must be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(b)).

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board findsthat,  in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim 
were fully developed and re-adjudicated after notice was 
provided.  The RO's August 2005 SOC was issued within one 
year of the rating decision on appeal, and the appellant 
responded by filing a VA Form 9 within the same month.  The 
appellant's service representative subsequently submitted a 
VA Form 646 (Statement of Accredited Service Representative) 
in August 2005 and an Informal Hearing Presentation in 
December 2005 directly to the Board.  The Board particularly 
notes that the claim has been remanded twice (in November 
2003 and in July 2005) to ensure that the appellant has been 
afforded appropriate notice and assistance prior to 
adjudication by the Board.    

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006), the Court held 
that in rating cases, a claimant must be informed of the 
rating formula for all possible schedular ratings for the 
applicable rating code.  This was accomplished in the SOC and 
the SSOCs cited above, which is sufficient under 
Dingess/Hartmann.   The Court also stated that VA notice must 
include information regarding the effective date that may be 
assigned.  In this case, the appellant was advised of the 
RO's proposal to reduce his disability via a rating decision 
and SSOC issued in October 2004 and a notice letter of 
November 2004; also, the rating decision of January 2005 
notified the appellant that the reduction in disability would 
become effective April 1, 2005.   Accordingly, the Board's 
review of this issue presents no prejudice to the appellant 
under the notice requirements of Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  During the development of the appellant's service-
connected disability (residuals of fractured right fibula) 
the RO obtained the appellant's service medical records, VA 
inpatient and outpatient treatment records, and treatment 
records from those non-VA providers that the appellant 
identified as having relevant evidence.  The appellant has 
been afforded a number of VA medical examinations to 
determine the etiology and severity of his service-connected 
right leg fracture.  The appellant testified before the RO in 
September 1996 in conjunction with a related claim for 
earlier effective date, but he declined a further hearing in 
regard to restoration of compensable evaluation (see the 
August 2005 VA Form 9).  Significantly, neither the appellant 
nor his representative has identified, and record does not 
otherwise indicate any additional, existing evidence 
pertinent to the claim on appeal that should be obtained.

In regard to medical examinations, the appellant's service 
representative contends that the most recent examination 
(November 2004) is inadequate because it is nearly two years 
old, and that the case should therefore be remanded for 
another examination (see the December 2005 Informal Hearing 
Presentation).  However, as the Board pointed out in the July 
2005 remand, an increased rating claim is not the same as a 
claim for restoration of a rating.  See Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).  The issue under contention is 
the appellant's condition at the time of the reduction, not 
his current condition, and remand for a new medical 
examination at this point would accordingly not produce 
evidence relevant to the issue under review.  Remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim for restoration of a compensable 
rating for the residuals of a fractured right fibula.

II.  Factual Background

The appellant filed his original claim for service connection 
for residuals of a right leg fracture in January 1971.  The 
RO issued an administrative denial of service connection in 
June 1971 because the appellant had not responded to requests 
for evidence in support of the claim.

In November 1994, the appellant filed a claim for service 
connection for a right leg fracture, among other injuries.  
He underwent a VA general medical examination in January 1995 
during which he reported that he had fractured his right 
distal fibula during service, and that he re-fractured the 
fibula in the same spot several days after he was discharged 
from service; the leg subsequently ached at the fracture site 
particularly with weather changes.  Physical examination 
revealed mild tenderness on a silver dollar sized spot on the 
right fibula, with a small amount of palpable callous 
formation.  The examination was otherwise normal.  The 
examiner stated that the appellant had apparently re-
fractured his right fibula at exactly the same spot as the 
earlier fracture.  The examiner's diagnosis was fracture 
times two of the distal right fibula.    

The RO reviewed the appellant's service medical records, the 
January 1995 report of VA medical examination, and several 
private medical treatment records, and issued a rating action 
in March 1995 that granted service connection for residuals 
of a right leg fracture, with an initial rating of 10 percent 
effective November 29, 1994.  The 10 percent rating was based 
on malunion of the tibia and fibula with slight knee or ankle 
disability. 

The appellant filed an NOD in March 1995 in which he asserted 
that service connection should have been granted effective 
February 1971, since he had submitted an original claim for 
service connection in January 1971.  

An RO rating action in November 1995 denied an earlier 
effective date for service connection, and the appellant 
appealed that decision.  He testified before the RO's hearing 
officer in September 1996 regarding the etiology of his right 
leg fracture.  The hearing officer issued a decision in 
November 1996 finding that VA should have granted the 
appellant's original claim for service connection based on 
the evidence of record despite the appellant's failure to 
prosecute the claim.  The hearing officer accordingly granted 
an earlier effective date of December 18, 1970, for 
noncompensable service connection; however, the hearing 
officer continued the effective date for compensable rating 
at November 29, 1994 (the date of the resubmitted claim).  

The appellant had a VA medical examination in July 1997.  
However, the Board remanded the file to the RO in October 
1998, asking that the appellant be afforded a new VA medical 
examination responsive to 38 C.F.R. §§ 4.40 and 4.45 and the 
requirements articulated in DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The appellant underwent a VA bones examination in January 
2000 during which he reported moderate discomfort, 
particularly with over-use.  On examination there was no 
effusion, ecchymosis, crepitus, visible palpable deformity or 
angulation, shortening, tenderness, or ankylosing.  Range of 
motion of the ankle was plantar flexion to 40 degrees (45 is 
normal), dorsiflexions to 15 degrees (20 is normal), 
inversion to 25 degrees, and eversion to 20 degrees; there 
was no obvious pain with range of motion testing.  Drawer 
sign did not elicit discomfort or laxity of the ligaments, 
and the appellant was able to trace the letter "O" with his 
foot.  X-rays revealed a mild deformity of the distal fibular 
shaft, apparently unchanged since 1997.  The examiner's 
assessment was status post fracture of the right fibula with 
no residuals; the examiner also noted that the fibula is not 
a weight-bearing bone.   

The appellant underwent a VA bones examination in September 
2000 during which he complained of pain in the right lower 
leg, especially in the ankle, but denied lack of endurance or 
easy fatigability regarding the fibula.  On examination, the 
area of previous fracture to the fibula was not tender or 
sensitive, and no pathological findings were demonstrated.  
X-rays of the right fibula showed a slightly expanded area at 
the junction of the middle and distal third, with complete 
healing of the previous fracture.  The examiner's impression 
was status post fracture of the right fibula shaft - healed.   
The examiner commented that the right fibula was completely 
healed, with no residual disability demonstrated secondary to 
it.   
 
The appellant underwent a VA bones examination in June 2001 
by the same VA physician who had conducted the September 2000 
examination.  The examiner conducted a physical examination 
and noted his observations.  The examiner again stated an 
opinion that the right fibula was completely healed, with no 
residual disability.  The examiner pointed out that the 
fibula only carries one-sixth of the weight of the right leg; 
the appellant's actual problems appeared to be related to 
recurrent ankle sprains unrelated to the fractured fibula.
 
The Board remanded the case in November 2003 for another 
examination.  The appellant accordingly underwent a VA bones 
examination in March 2004 by a physician other than the 
examiner in September 2000/June 2001.  The examiner noted 
that the appellant had recently fractured his right great 
toe, and was currently limping and in pain from the toe 
injury.  The examiner stated that the appellant did not have 
malunion of the right fibula.  The appellant's right ankle 
range of motion was plantar flexion to 20 degrees active and 
30 degrees passive, with pain at the endpoints; dorsiflexion 
was to 5 degrees active and passive with pain at the 
endpoint.  The examiner described the limitation of motion of 
the right ankle as moderate.  The examiner stated that the 
right ankle did not exhibit weakened movement, excess 
fatigability, incoordination, or pain on use attributable to 
the service-connected right fibula fracture, because the 
fracture of the fibula was not displaced and was fully 
healed.  Significantly, the examiner stated "with great 
assurance" that it is as likely as not that there were no 
residuals of the service-connected event.  The examiner 
stressed that, in his opinion, the appellant had sustained no 
residuals from the original service-connected nondisplaced 
fracture.

In October 2004 the RO issued a Rating Decision and an SSOC, 
both of which stated that the RO proposed to reduce the 
rating to noncompensable.  In November 2004 the RO sent the 
appellant a letter notifying him of the proposed reduction, 
and inviting him to submit evidence to show why the reduction 
should not be made; there is no indication that the appellant 
responded to any of these communications.

In January 2005 the RO issued a rating decision reducing the 
disability to noncompensable, effective April 1, 2005.  

III.  Analysis

Initially, the Board notes that this is not a claim for 
increased evaluation.  Rather, it is a claim for restoration 
of a benefit.  See Peyton,  1 Vet. App. at 286.  The Board 
notes that the record does not indicate, and the appellant 
does not contend, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. 
§ 3.105(e).   Therefore, the Board will focus on the 
propriety of the reduction.

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO makes a 
rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

For rating reductions to be properly accomplished, specific 
requirements must be met.  See 38 C.F.R. § 3.344; see also 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).   
In this case, the appellant's 10 percent rating was in effect 
from November 29, 1994, to April 1, 2005,  a period of more 
than 10 years; accordingly the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are for application.  

Where a veteran's schedular rating has been both stable and 
continuous for five years or more, the rating may be reduced 
only if the examination on which the reduction is based is at 
least as full and complete as that used to establish the 
higher evaluation.  38 C.F.R. § 3.344(a).  Ratings on account 
of a disease subject to temporary or episodic improvement 
will not be reduced on the basis of any one examination, 
except in those instances where the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Id.    Moreover, though material 
improvement in the mental or physical condition is clearly 
reflected, the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
Id.  In essence, a rating that has been in effect for five 
years or more is considered stable, and may not be reduced on 
the basis of any one examination, unless all the evidence of 
record establishes that the claimant's condition has 
undergone sustained material improvement.  

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered in the context of 
evaluating whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282 (1992).  
Care must be taken, however, to ensure that a change in an 
examiner's evaluation reflects an actual change in the 
veteran's condition, and not merely a difference in the 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history.  In 
addition, it must be determined that an improvement in a 
disability has actually occurred, and that such improvement 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  See 
38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. 
App. 413, 420-422 (1993); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The appellant's service-connected residuals of a fractured 
right fibula have been rated pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5262, impairment of the tibia and fibula.  
That diagnostic code provides for rating of 10 percent for 
malunion of the tibia and fibula with slight knee or ankle 
disability; 20 percent for malunion of the tibia and fibula 
with moderate knee or ankle disability; 30 percent for 
malunion of the tibia and fibula with marked knee or ankle 
disability; and, 40 percent for nonunion of the tibia and 
fibula with loose motion, requiring a brace.

The March 1995 rating decision that granted a 10 percent 
evaluation cited a VA general medical examination in January 
1995 during which the examiner noted the appellant's reported 
history of injuries to wrists and distal forearms, post-
traumatic brain syndrome, left sacroiliac mechanical 
dysfunction, chronic low back strain, and history of fracture 
to the distal right fibula.  Clinical physical examination 
revealed mild tenderness on a silver dollar sized spot on the 
right fibula, with a small amount of palpable callous 
formation, but was otherwise normal; there is no indication 
that X-rays were taken of the reported fracture.  The 
examiner diagnosed fracture times two of the distal right 
fibula.

The January 2005 rating decision that reduced the rating from 
10 percent to noncompensable was based on two VA 
examinations, one conducted in June 2001 and the other in 
March 2004.  As noted below, the examinations in June 2001 
and March 2004 were at least as detailed and thorough as that 
in January 1995; further, the examination s of June 2001 and 
March 2004, when compared with the VA examination of January 
1995, clearly show sustained improvement of the appellant's 
service-connected disability.

Whereas the January 1995 VA examination was a general medical 
examination for a number of claimed disabilities, the June 
2001 examination was a "joints" examination for the knee 
specifically.  There is no indication that the VA examiner in 
January 1995 had access to the appellant's claims file, but 
the examiner in June 2001 noted that he reviewed the entire 
medical file.  Like the January 1995 examiner, the June 2001 
examiner noted the appellant's self-reported history, 
subjective complaints, and clinical observations, although 
the June 2001 examination report included considerably more 
detail about the fibula.  Further, unlike the January 1995 
examiner, the June 2001 examiner had X-rays taken, and 
incorporated those X-ray readings into his final diagnosis.  
The assessment of the VA examiner in June 2001 was status 
post fracture of right fibula shaft, completely healed.  The 
June 2001 examiner also gave a reasoned medical opinion that 
the reported ankle disability was not related to the service-
connected fracture of the right fibula.  

Similarly, the March 2004 VA examination was a "bones" 
inspection in which the examiner reviewed the claims file.  
The examiner stated specifically that the appellant did not 
have malunion of the right fibula, and that the appellant's 
reported right ankle pain could not be attributed to the 
service-connected right fibula fracture because the fibula 
fracture was fully healed and nondisplaced; the examiner 
stated "with great assurance" that there were no residuals 
from the service-connected event.  In making this 
determination, the examiner referred to the previous 
examination of June 2001, as well as to X-rays of the ankles.  

The Board finds that the examinations of June 2001 and March 
2004 demonstrate sustained improvement of the appellant's 
disability since January 1995.  The examiner in January 1995 
found mild tenderness on the right fibula; in comparison, 
neither the examiner in June 2001 nor the examiner in March 
2004 found pain or tenderness on examination. The Board notes 
that these examinations are consistent with the totality of 
evidence of record in showing improvement of the disability.  
A previous VA "bones" medical examination in September 
2000, performed in conjunction with objective clinical 
examination and X-rays, had also characterized the fibula as 
"completely healed."  There is simply no medical evidence 
or objective lay evidence in the record to contravene the 
weight of three recent VA medical examinations (September 
2000, June 2001, and March 2004) that the service-connected 
fractured fibula has completely healed without current 
residuals.    

Further, application of the March 2004 VA medical examination 
to the rating criteria of 38 C.F.R. § 4.71a, Diagnostic Code 
5262, shows that the appellant's disability did not meet the 
criteria for a compensable rating.  As noted above, those 
rating criteria assign 10 percent for malunion of the tibia 
and fibula with slight knee or ankle disability.  The 
examiner specifically noted that the appellant did not have a 
malunion of the right fibula; without malunion there is no 
basis for a compensable rating.  The examiner went on to note 
that the appellant did have pain and limitation of motion of 
the right ankle, but he stated that the right ankle condition 
was not attributable to the service-connected fractured 
fibula.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).    

The Board has considered the argument of the appellant's 
service representative that the June 2001 medical examination 
was insufficient because the same examiner conducted an 
examination in September 2000 and would be unlikely to change 
his mind.  The Board simply notes that there is no indication 
that the appellant was prejudiced in any way by having the 
same physician conduct both examinations, since the September 
2000 examination was not cited as a basis for the reduction 
(the Board also notes that three different examiners - in 
January 2000, in September 2000/June 2001, and in March 2004 
- all concluded that the appellant had no current residuals 
of the fracture).  The appellant's service representative 
also asserts that the June 2001 medical examination must have 
been deficient for rating because the Board remanded the case 
for another examination in November 2003; however, that 
remand was intended to obtain answers to specific questions, 
and the Board's remand did not assert that the June 2001 
examination was deficient in any way. 

As noted above, a rating that has been in effect for 5 years 
or more may not be reduced on the basis of only one 
examination, in cases where the disability is the result of a 
disease subject to periodic or episodic improvement, e.g. 
manic depressive or other psychotic reaction, epilepsy, 
psychoneurotic reaction, arteriosclerotic heart disease, 
bronchial asthma, gastric or duodenal ulcer, and many skin 
diseases.  38 C.F.R. § 3.44(a) (emphasis added).  
Additionally, in cases where a rating has been in effect for 
five or more years, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will 
be maintained under the conditions of ordinary life.  38 
C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320, 324 
(1995).  The appellant's service representative has argued 
that this requirement has been violated; the Board disagrees 
for the reasons below.

In this case, the appellant's disability is not the result of 
a disease subject to periodic or episodic improvement; 
rather, the appellant's disability is for residuals of a 
fracture, and medical evidence of record shows that fractures 
of the fibula are not subject to periodic or episodic 
improvement, but rather heal quickly without residuals in 
most cases.  In any event, the reduction in this case was in 
fact based on two medical examinations, three years apart, 
which shows reasonable certainty that the improvement would 
be maintained under the conditions of ordinary life; the 
Board notes again that VA medical examiners in January 2000, 
September 2000, June 2001, and March 2004 all arrived at a 
conclusion that the appellant had no current residuals. 

The appellant's service representative has also argued that 
the appellant's due process rights were violated because the 
rating decision that reduced the disability allegedly relied 
on just one medical examination showing improvement.  See the 
April 2005 NOD and August 2005 VA Form 646).  However, the 
Board notes that rating decision clearly cites two VA medical 
examinations (June 2001 and March 2004) in support of the 
reduction, and these examinations were more than 18 months 
apart.  Accordingly, the requirements of 38 C.F.R. § 3.344(b) 
are met.  See Collier v. Derwinski, 2 Vet. App. 247 (1992). 

In summary, the Board finds that the medical evidence of 
record shows that the appellant's service-connected fracture 
of the right fibula has no current residuals, which 
demonstrates a sustained material improvement in the 
disability.  The Board accordingly concludes that the 
reduction from 10 percent to 0 percent was appropriate, and 
that the criteria for restoration of the 10 percent rating 
effective April 1, 2005, is not warranted.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 

ORDER

The claim for restoration of 10 percent rating for service-
connected residuals of a fractured right fibula, effective 
April 1, 2005, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


